Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-2, 4-12 and 22, there is no cited art that discloses, a first power switching terminal, a second power switching terminal, “a plurality of power semiconductor devices” comprising at least one IGBT, at least one MOSFET and wherein “the at least one IGBT and the at least one MOSFET are coupled in parallel between the first power switching terminal and the second power switching terminal;” 
 “the at least one IGBT and the at least one MOSFET are silicon carbide semiconductor devices; and”
 " the at least one IGBT and the at least one MOSFET are independently controllable” (Examiner’s emphasis).
There is no cited art that discloses a plurality (i.e., more than one) of power switching devices each including the MOSFET and IGBT that are silicon carbide devices, coupled between same first and second terminal, and are independently controlled as recited in claim 1.
With respect to claims 13-17, there is no cited art that discloses, a first power switching terminal, a second power switching terminal, “a plurality of power semiconductor devices” comprising at least one IGBT, at least one MOSFET, and at least one diode, wherein there is a different number of diode dies than the number of 
No cited art discloses the amount of diode dies being different than that of the IGBT dies, the MOSFET dies being greater in number than the IGBT dies and the IGBT, MOSFET and diodes being silicon carbide devices.  No cited art discloses such proportions of dies and the devices being silicon carbide devices.
With respect to claims 18 and 23-24, there is no cited art that discloses, a first power switching terminal, a second power switching terminal, and a control terminal, and “a plurality of semiconductor die arranged in parallel between the first power switching terminal, the second power switching terminal, and the control terminal such that: 
"the power module is configured to independently control the plurality of semiconductor die and selectively conduct current between the first power switching terminal and the second power switching terminal based on control signals provided at the control terminal; and”
 "a specific current rating of the power module in both forward current and reverse current directions is greater than 111064 X Vb(r)-0.8180 A/cm2 , where Vb(r) is the rated blocking voltage of the power module” (Examiner’s Emphasis).
There is no cited art that discloses the rated blocking voltage provided as claimed in both the forward and reverse current directions.
silicon carbide insulated gate bipolar transistor (IGBT) and at least one silicon carbide metal-oxide-semiconductor field-effect transistor (MOSFET) coupled in parallel, the method comprising: 
independently switching the power module from a forward conduction mode to a blocking mode by placing the at least one IGBT in a blocking mode before placing the at least one MOSFET in a blocking mode; and 
independently switching the power module from the blocking mode to the forward conduction mode by placing the at least one MOSFET in a reverse conduction mode before placing the at least one IGBT in a forward conduction mode” (Examiner’s emphasis).
There is no cited art that discloses both a silicon IGBT and silicon carbide MOSFET connected and operative as recited to provide the forward and blocking mode by performing the above method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849